Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 24-29, 32-32 and 35-46 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).
Applicants amend claim 24 to recite “labeled probes for each of the two loci,” which was previously rejected at least in claim 38.  The Office maintains that the claimed technique is obvious and encompasses the same subject matter as previously: using multiplex probe-based amplification and detection of multiple loci in a single-molecule detection scheme.
Applicants add claims 39-46, which are drawn to any generic “partitioning” of probes, primers and target NA, which encompasses the species of droplet intersecting 

Claim Interpretations
During examination, claims receive the broadest reasonable interpretation in light of the specification.  MPEP § 2111.  Applicants are also reminded that “[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous” because “[o]nly in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”  In re Zletz, 893 F.2d 319, 322 (Fed. Cir. 1989).  Finally, 
the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.  

Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008).

Claim Rejection - 35 USC § 102 - Withdrawn
The rejection over BioRad is withdrawn because BioRad cites to a 06/04/2011 publication, even though Google shows a publication date of 01/02/2010.  The Office give more weight to the 2011 publication cited in BioRad as evidence of it publication date as explained by Applicants in the Reply, 04/14/2021, pages 5-6.

Claim Rejection - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-29, 32-32 and 35-46 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lo et al., Digital PCR for the molecular detection of fetal chromosomal aneuploidy, Proc Natl Acad Sci U S A. 2007 Aug 7;104(32):13116-21. Epub 2007 Jul 30 as evidenced by Ding et al., Direct molecular haplotyping of long-range genomic DNA with M1-PCR, Proc Natl Acad Sci U S A. 2003 Jun 24;100(13):7449-53. Epub 2003 Jun 11, in view of Kiss et al., High-Throughput Quantitative PCR in Picoliter Droplets, Anal Chem. Anal Chem. 2008 Dec 1; 80(23): 8975–8981 and Kumaresan et al., High-throughput single copy DNA amplification and cell analysis in engineered nanoliter droplets, Anal Chem. 2008 May 15;80(10):3522-9. doi: 10.1021/ac800327d. Epub 2008 Apr 15.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to apply familiar single-molecule haplotyping techniques to familiar single molecule digital droplet PCR (ddPCR) platforms in order to increase assay efficiency, sensitivity and specificity with a reasonable expectation of success.

[t]he robustness of [] multiplex single-molecule analysis has been demonstrated previously for single-molecule haplotyping [citing Ding].  Thus, the SPRT approach outlined here could be modified for the analysis of multiple target loci by methods like mass spectrometry [citing Ding].
	The implementation of digital PCR, as illustrated in this proof-of- principle study, is rather labor-intensive, requiring one or more 384-well PCR plates to be set up per case. However, alternative approaches for conducting digital PCR, such as using microfluidic digital PCR chips (29, 30), emulsion PCR [i.e. ddPCR] (31), and massively parallel genomic sequencing (32), are now available. These latter methods would greatly enhance the clinical applicability of the methods proposed here for noninvasive prenatal diagnosis and for other applications in which allelic or chromosome imbalance is seen

(pg. 13121, cols. 1-2).  In other words, Lo teaches to use familiar ddPCR instead of their digital PCR technique “would greatly enhance the clinical applicability of the methods proposed here for noninvasive prenatal diagnosis and for other applications in which allelic or chromosome imbalance is seen.” 
	Lo also teaches multiplex TaqMan probes in emulsion droplets (“then we proceeded to digital RCD analysis using both TaqMan probes in 384-well plates”; pg. 13121, col. 2).
	Kiss and Kumeresan exemplify familiar ddPCR platforms commonly used in the art at the time of the invention.  For example, Kumeresan demonstrates familiar cross-injectors (Figs. 1-3) to mix samples, primers and other material in fluorocarbon-surfactant emulsion droplets for downstream multiplex PCR, detection and/or sequencing in diseases such as cancer.  Kiss teaches similarly (Fig. 1).  Kiss also 
In sum, It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to apply familiar single-molecule haplotyping techniques to familiar single molecule digital droplet PCR (ddPCR) platforms in order to increase assay efficiency, sensitivity and specificity as explicitly suggested by Lo with a reasonable expectation of success.
	Response to Arguments
	The Office is not persuaded of error by Applicants arguments in the Reply filed 04/14/2021 because a teaching away requires when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.’ . . . A reference does not teach away, however, if it merely expresses a general preference for an alternative invention but does not ‘criticize, discredit, or otherwise discourage’ investigation into the invention claimed.” DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1327 (Fed. Cir. 2009) (citing Ricoh Co., Ltd. v. Quanta Computer Inc., 550 F.3d 1325, 1332 (Fed. Cir. 2008) (quoting In re Kahn, 441 F.3d 977, 990 (Fed. Cir. 2006)) and In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004)) (emphasis added).  Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  Fulton, 391 F.3d at 1200-01.  Lo was cited to demonstrate that multiplex detection of multiple loci in a single target nucleic acid was well within the skill of an artisan seeking to detect a haplotype using dPCR as suggested in Ding.  Lo cites Ding and teaches that “[t]he robustness of [] multiplex single-molecule analysis has been demonstrated previously for single-molecule haplotyping [citing Ding]” (Final Office Action, 01/29/2021, pg. 7; emphasis added).  This “would greatly enhance the clinical applicability of the methods proposed here for noninvasive prenatal diagnosis and for other applications in which allelic or chromosome imbalance is seen” (id.).  Kiss and Kumeresan provide additional reasonable expectation of success in applying familiar ddPCR techniques to such single-molecule multiplex haplotyping.  Applicants ignore the teaching of the prior art as a whole, and instead piecemeal attack the “[t]he asserted references do not teach or suggest detection of two loci amplified from a single nucleic acid molecule isolated in an aqueous droplet or partition” (Reply, pg. 7).  “[O]ne cannot show non-obviousness by attacking references individually where In re Keller, 642 F.2d 413, 426 (CCPA 1981). “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference . . . . Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.”  Id. at 425.  The Office presented evidence that Lo as evidenced by Ding demonstrated the motivation to apply familiar dPCR techniques to haplotype single molecules using conventional multiplex dPCR techniques such as multiple labeled probes.  In fact, a skilled artisan would readily recognize that “single-molecule haplotyping” in Lo requires the detection of multiple loci in a single molecule using different labeled probes to distinguish loci amplified.  This is clearly implied by Lo as evidenced by Ding.  Kiss and Kumeresan were cited to provide additional reasonable expectation of success in applying familiar ddPCR techniques to such single-molecule multiplex haplotyping.  The Office made this abundantly clear when it concluded: “In other words, Kiss and Kumeresan demonstrate that cross-flow droplet generators for use with ddPCR, along with multiplexing probes and multiplexing fluorescent dyes, were familiar to any skilled artisan who would have been motivated to apply such platforms to familiar haplotyping techniques such as in Lo and Ding” (Final Office Action, 01/29/2021, pg. 8).  Thus, the obviousness rejection is maintained.

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/AARON A PRIEST/Primary Examiner, Art Unit 1637